Moore, C. J.
I cannot agree with the conclusion reached by Justice Ostrander. When the contract was signed, Miss Chalmers was informed by Mr. Losinger, who had previously been director, and who then had the *251school records, that as it had the signatures of the other two members of the board, it was not necessary to have his signature, and as there was a contention as to who was elected director, which contention was yet pending, that he thought it better, in view of the situation, to erase his name, which he had previously attached to the contract. At the school meeting held shortly before this, Mr. Losinger was a candidate for re-election. One Mr. Bra-man was also a candidate and received the larger number of votes, but Mr. Losinger claimed that some of those votes were illegal and declined to recognize the election of Mr. Braman, and retained the director’s books until after the contract was made and Miss Chalmers had actually entered upon her work. Her testimony is that she did not at this time know who was the director. There is nothing to indicate that she did not enter upon this contract in the utmost good faith, supposing it to be a valid one.
After Mr. Braman was recognized as director, and after Miss Chalmers had taught for a considerable time, probably two months, as she asked for an order for two months’ pay, he declined to give her an order and showed her a letter from the superintendent of public instruction. We do not know what was contained in that letter. Mr. Bra-man was sworn as a witness. He nowhere says he protested against Miss Chalmers continuing the school, nor did he notify her that if she continued to teach she would not be paid. He sent his children to her during the entire term of school. There is nothing in the record to indicate that any person in the district protested against Miss Chalmers continuing the school. All the members of the board knew she was teaching, claiming to have a valid contract. Two members of the board have all along been willing to recognize its validity. The third member of the board has profited by this contract to the extent of having his children taught through the entire term. The school district furnished the fuel without objection for warming the schoolhouse. There is testimony that Mr. *252Braman furnished school supplies, though he denies that he did this during the term taught by the plaintiff.
In Crane v. School District, 61 Mich. 299 (28 N. W. 105), it was said:
“Itis not imperative that a contract of this kind shall be signed by all three of the officers. If, at a proper meeting, a majority should vote to employ a teacher, and contract with him, the other officer could not prevent the consummation of their action by refusing to sign the contract.
“ There might be other reasons, not interfering with the validity of such a contract, why one of the officers did not sign it. A contract signed by a majority of the board, therefore, is presumptively valid on its face, and the circuit judge did not err in admitting it in evidence. * * *
“It appears very clearly in this case that a majority of the school board assented to this contract in the first place, as evidenced by their executing it. It was after-wards ratified by all three of them. It was not necessary that there should be a direct proceeding with an express intent to ratify. {It may be done indirectly, and by acts of recognition or acquiescence, or acts inconsistent with repudiation or disapproval.’ See Scott v. Methodist Church of Jackson, 50 Mich. 532 [15 N. W. 891], and cases there cited.”
In Holloway v. School District, 62 Mich. 153 (28 N. W. 764), the court said:
“It is the business of school districts to keep up public schools, and it is the duty of the officers to provide teachers, and to make contracts with them. It is their duty to know under what conditions a teacher, whom they know to be teaching, claims to act. Plaintiff had aright to suppose his contract was a valid one when it was signed by a sufficient number of officers and he was, with the personal knowledge of the whole board, permitted, and apparently encouraged, to proceed. A contract valid on its face, actually carried out in full with the acquiescence of all concerned, cannot be subsequently repudiated. The board cannot, by abstaining from holding meetings, and from doing its duty, set up its own wrong in defense of an honest claim. This case is within the principle of the recent case of Crane v. Bennington School District, 61 Mich. 299 [28 N. W. 105], where questions quite analogous were *253Taised. We cannot but regret that any of our schools should be managed in the spirit shown on this record.”
See Farrell v. School District, 98 Mich. 43 (56 N. W. 1053); Jones v. School District, 110 Mich. 363 (68 N. W. 222).
The plaintiff entered upon her work under a written contract valid upon its face. She has performed fully the terms of her contract. The school district has had the benefit of her work, and should now pay for it.
The judgment is affirmed.
Steere, MoAlvav, Brooke, Blair, and Bird, JJ., concurred with Moore, C. J.